                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


VIENNA EQHO FARMS,                                   Case No. 21-cv-204-NJR

        Plaintiff,

v.

BAYER CROPSCIENCE LP; et al.,

        Defendants.


        MOTION FOR APPOINTMENT OF INTERIM LEAD CLASS COUNSEL
         FOR JOHN W. “DON” BARRETT AND BARRETT LAW GROUP, P.A.

       Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, Plaintiff in the above-

entitled action respectfully moves this Court for the entry of an order appointing Lead Class

Counsel, as required by Federal Rule of Civil Procedure 23(g) which provides:

       (1)     Appointing Class Counsel. Unless a statute provides otherwise, a court that certifies
               a class must appoint class counsel. In appointing class counsel, the court:

               (A)    must consider:

                      (i)     the work counsel has done in identifying or investigating potential
                              claims in the action;

                      (ii)     counsel’s experience in handling class actions, other complex
                              litigation, and the types of claims asserted in the action;

                      (iii)   counsel’s knowledge of the applicable law; and

                      (iv)    the resources that counsel will commit to representing the class;

               (B)    may consider any other matter pertinent to counsel’s ability to fairly and
                      adequately represent the interests of the class;

               (C)    may order potential class counsel to provide information on any subject
                      pertinent to the appointment and to propose terms for attorney’s fees and
                      nontaxable costs;



                                                 1
               (D)     may include in the appointing order provisions about the award of attorney’s
                       fees or nontaxable costs under Rule 23(h); and

               (E)     may make further orders in connection with the appointment.

       Mr. Barrett and Barrett Law Group, P.A. seek appointment as interim lead class counsel

on behalf of the following classes:

       A.      All persons or entities residing in the United States, including its territories, from
               at least as early as January 1, 2014 and continuing through the present (the “Class
               Period”), that purchased from a Defendant a Crop Input manufactured by a
               Manufacturer Defendant; and

       B.      All persons or entities residing in the United States, including its territories, that,
               during the Class Period, purchased from a retailer other than a Retailer Defendant
               a Crop Input manufactured by a Manufacturer Defendant.

       Plaintiff respectfully moves for appointment of John W. “Don” Barrett and Barrett Law

Group, P.A. as Lead Class Counsel in accordance with Rule 23(g). The grounds in support of this

motion are set forth in the attached Memorandum, which accompanies the filing of the present

motion.

Dated: March 2, 2021                           By:/s/ Don Barrett
                                               John W. “Don” Barrett (admitted)
                                               Katherine Barrett Riley (to apply pro hac vice)
                                               David McMullan, Jr. (to apply pro hac vice)
                                               Sterling Starns (admitted pro hac vice)
                                               BARRETT LAW GROUP, P.A.
                                               P.O. Box 927
                                               404 Court Square North
                                               Lexington, Mississippi 39095-0927
                                               Telephone: (662) 834-2488
                                               Facsimile: (662) 834-2628
                                               Email: dbarrett@barrettlawgroup.com
                                               Email: kbriley@barrettlawgroup.com
                                               Email: dmcmullan@barrettlawgroup.com
                                               Email: sstarns@barrettlawgroup.com

                                               Jonathan W. Cuneo (to apply pro hac vice)
                                               Victoria Sims (to apply pro hac vice)
                                               Blaine Finley (to apply pro hac vice)
                                               CUNEO GILBERT & LADUCA, LLP

                                                  2
4725 Wisconsin Ave., NW Suite 200
Washington, DC 20016
202-789-3960
Email: jonc@cuneolaw.com
Email: vicky@cuneolaw.com
Email: bfinley@cuneolaw.com




  3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I electronically filed the foregoing Motion for Lead

Counsel Application for John W. “Don” Barrett with the Clerk of Court using the CM/ECF system

which will send notification of such filing to all counsel of record.

                                                      /s/ Don Barrett
                                                      John W. (“Don”) Barrett




                                                  4
